department of the treasury internal_revenue_service washington d c contact person contact number r4- to2 date sep uniform issue list legend t c e l dear sir or madam this is in reply to your rulings request dated date on t's proposed transfer of approxi- mately four-fifths of its assets to c pursuant to sec_507 b of the internal_revenue_code t charitable_trust and c a nonprofit charitable corporation are each exempt from federal_income_tax under sec_501 c of the code and are private_foundations under sec_509 of the code t and c are effectively controlled by the same individuals t will transfer approximately four-fifths of its assets to c have no grants outstanding that require expenditure_responsibility under sec_4945 h of the code t will also t leases its land l at a nominal annual dollar rent to public charity e which is exempt from federal_income_tax under sec_501 c of the code and is not a private_foundation under sec_509 of the operates a is used by e for e’s exempt purposes under sec_501 c of the code code t's land l youth camp on l the following rulings are requested t's transfer of assets to c will not affect the status of t or c as an organization which is exempt from federal income_taxation as described in sec_501 c of the code t's transfer of assets to c will constitute a transfer described in section b of the code c will not be treated as a newly created organization for purposes of sec_507of the code and t's transfer will not result in a termination of the t's private_foundation_status giving rise to the imposition of the termination_tax under sec_507 of the code for purposes of sec_507 through of the code c will possess certain attributes and characteristics of t as provided by and in an amount determined under sec_1_507-3 of the income_tax regulations t's transfer of assets to c will not constitute an act of self-dealing under sec_4941 of the code t's transfer of assets to c may be counted toward satisfaction of t's distribution_requirements under sec_4942 of the code to the extent the transfer meets the requirements of sec_4942 of the code purposes within the meaning of sec_4944 of the code t's transfer of assets to c will not constitute an investment which jeopardizes the carrying out of exempt t's transfer of assets to c will constitute a capital or endowment grant with respect to which t is required to exercise expenditure_responsibility in the manner provided in sec_53_4945-5 and sec_53_4945-5 of the regulations and i if t exercises such expenditure_responsibility t's transfer of assets will not constitute a taxable_expenditure under sec_4945 d and c's undertaking created by the written grant agreement pursuant to which the transfers will be effected constitutes a written commitment meeting the requirements of sec_53_4945-5 of the foundation and similar excise_taxes regulations t's transfer of assets to c will not constitute a taxable_expenditure under sec_4945 of the code the reasonable and necessary legal accounting and other expenses and costs incurred by t to implement t's transfer of assets to c will constitute qualifying distributions by t under sec_4942 of the code and will hot constitute taxable_expenditures by t under sec_4945 of the code ii so long as t's lease of land l to public charity e or a similar lease to another public charity remains in effect and e or another public charity uses land l for exempt purposes land l will be considered to be used or held for use directly in carrying out t's exempt purposes under sec_501 of the code and therefore land l will not be taken into account for purposes of computing t’s minimum_investment_return under sec_4942 of the code sec_501 of of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section the code provides for the exemption from federal_income_tax sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 a of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its this sec_507 tax is equal to the the aggregate tax_benefit that has resulted from the foundation's exemption from federal income status as a private_foundation under sec_507 of the code lower_of tax under sec_501 of the code or the value of the net assets of the foundation sec_507 of the code provides that for purposes of sec_507 of the code the vaiue of the net assets of the private_foundation shalt be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any liquidation or reorganization including a the transferor foundation's assets significant disposition of or more of sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code provides in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to any transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer revrul_78_387 1978_2_cb_270 concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 a i of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 c of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 c of the code is not a disqualified_person ofs sec_4942 of the code provides that a private_foundation must expend qualifying distributions under sec_4942 of the code that are for the direct active_conduct of exempt purposes under sec_53_4942_a_-3 of the regulations such qualifying distributions can include the reasonable administrative expenses that are incurred in conduct of an exempt_purpose under sec_170 of the code sec_4942 a of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 of the code where its distribution is a contribution to i an organization controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 j of the code section g of the code provides that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 g b of the code to show that the transferee foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 of the code the transferee's qualifying_distribution must be expended before the close of the transferee's first tax_year after the transferee’s tax_year in which it received the transfer sec_4945 of the code imposes tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 of the code sec_4945 of the code requires that a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on any grant to another private_foundation that is not an exempt_operating_foundation under sec_4940 of the code in order for its grant not to be a taxable_expenditure sec_4945 of the code on expenditure_responsibility provides in part that the grantor private_foundation must make a pre-grant inquiry and require proper reports from the grantee private_foundation as to the grantee’s uses of the grant sec_53_4945-5 b of the regulations concerning pre-grant inquiry provides that expenditure_responsibility under sec_4945 of the code includes a fequirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor private_foundation must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or on other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes sec_53_4945-5 c of the regulations concerning capital or endowment grants to exempt private_foundations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee’s second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then allow the grantee's reports to be discontinued r o sec_53_4945-5 of the regulations on the terms of grants provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee including agreement by the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within the meaning of sec_4945 d of the code or to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 c b the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 b of the code sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code t will transfer approximately four-fifths of its assets to c your requested rulings are discussed below analysi sec_1 t's transfer of assets is to c which is exempt from federal_income_tax under sec_501 of the code and will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of t or c under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because t will transfer approximately four-fifths of its assets to c t's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_507 of the code and sec_1_507-3 of the regulations t's transferee c will not be considered a newly created organization under sec_1_507-3 of the regulations t's transfer of assets to c pursuant to sec_507 b of the code will not terminate t's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations t's transfer of assets to c pursuant to sec_507 of the code will not result in termination_tax under sec_507 of the code under sec_1_507-3 a of the regulations transferee c will be treated as its transferor t for purposes described in that regulation under sec_4941 of the code t's transfer of assets to c will not be an act of self-dealing because the transfer will be for exempt purposes to c an organization exempt from federal_income_tax under sec_501 of the code which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations sec_4942 g 1a of the code also provides that a private_foundation does not make a qualifying_distribution under sec_4942 of the code where its distribution is a contribution to i another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 j of the code except as provided in sec_4942 g of the code under sec_4942 of the code t's transfer of assets can be counted toward satisfaction of its distribution_requirements under sec_4942 of the code for the year of the transfer to the extent if any that t's grant amount is redistributed by c out of c's corpus before the close of c's tax_year that follows the tax_year of c in which t's transfer is made under sec_4944 of the code t's transfer of assets to c is for exempt purposes and will not be a jeopardizing investment or result in tax under that section - t’s transfer of approximate four-fifths of its assets to c will be a capital or endowment grant with respect to which t is required to exercise expenditure_responsibility in the manner provided in sec_53_4945-5 c and d of the regulations and because t will exercise such expenditure_responsibility t’s transfer of assets will not constitute a taxable_expenditure under sec_4945 of the code the written grant agreement to be signed by t and c pursuant to which t’s transfer of assets to c will be effected will be a written commitment under sec_53_4945-5 of the regulations in which c will agree to meet the expenditure_responsibility requirements under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to an exempt_organization under sec_501 of the code including a private_foundation without the transfer being a taxable_expenditure under sec_4945 of the code thus t's transfer of assets to c will not be a taxable_expenditure under sec_4945 of the code part of under sec_53_4942_a_-3 a i of the regulations a private foundation's payment of administrative expenses as legal accounting and other necessary expenses_incurred to implement t's transfer to c if reasonable in amount will be paid to accomplish exempt purposes and will be qualifying distributions under sec_4942 of the code a charitable grant effort may constitute a qualifying_distribution thus the under sec_53_4945-6 b of the regulations a private foundation's payment of reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus the legal accounting and other necessary expenses_incurred to implement t's transter to c if reasonable in amount will be paid to accomplish exempt purposes and will not be taxable_expenditures under sec_4945 of the code sy t's leases its land l at a nominal rent of one dollar per year to e which operates a youth camp on l as part of e's exempt purposes under sec_501 c of the code under sec_53 a -2 c ii of the regulations because the land l is used directly in the conduct of exempt purposes under sec_501 c of the code t's land l will be excluded in computing t's minimum_investment_return under sec_4942 a of the code accordingly we rule federal_income_tax under sec_501 of the code t's transfer of assets to c will not affect the status of t or c as organizations which are exempt from t's transfer of assets to c will constitute a transfer under sec_507 of the code c will not be treated as a newly created organization for purposes of sec_507 of the code and the transfer will not result in a termination of the t's private_foundation_status under sec_509 of the code giving rise to the imposition of termination_tax under sec_507 of the code for purposes of sec_507 sec_3 characteristics of t as provided by and in an amount determined under sec_1_507-3 of the reguiations and of the code c will possess certain attributes and t's transfer of assets to c will not constitute an act of self-dealing under sec_4941 of the code t's transfer of assets to c may be counted toward satisfaction of t's distribution_requirements under sec_4942 of the code to the extent if any that t's transfer meets the requirements of sec_4942 of the code purposes under sec_4944 of the code t's transfer of assets to c will not constitute an investment which jeopardizes the carrying out of exempt t's transfer of assets to c will constitute a capital or endowment grant with respect to which t is required to exercise expenditure_responsibility in the manner provided in sec_53_4945-5 and sec_53_4945-5 of the regulations and if t exercises such expenditure_responsibility t's transfer of assets will not constitute a taxable_expenditure under sec_4945 d of the code c's written and signed grant agreement with t pursuant to which t's transfer of assets to c will be effected will constitute a written commitment under sec_53_4945-5 of the regulations that meets the expenditure_responsibility requirements t's transfer of assets to c will not constitute a taxable_expenditure under sec_4945 of the code t's reasonable and necessary legal accounting and other expenses and costs to implement its transfer of assets to c will constitute qualifying distributions by t under sec_4942 of the code and will not constitute taxable_expenditures by t under sec_4945 of the code as long as t's lease to public charity e or a similar lease to another public charity remains in effect and e or another public charity uses land l for exempt purposes under sec_501 c of the code t's asset l will be considered to be used or held for use directly in carrying out t's exempt purposes and will not be taken into account for purposes of computing t's minimum_investment_return under sec_4942 of the code because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organizations that requested it provides that it may not be used or cited as precedent sec_6110 k of the code sincerely chase joseph chasin acting manager exempt_organizations technical group
